Title: From Thomas Jefferson to Gouverneur Morris, 7 November 1792
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Nov. 7. 1792.

Your private letter of Aug. 1. came duly to hand, and as soon as the Baltimore member arrives here, I will make enquiry after Made. de la Mariniere, and take measures for fulfilling your wishes. That also on the subject of Henri I have recieved, and was really glad to find that he was better provided for. The prospect of my want of him had changed, by a change in the disposition of the servant whose place I had proposed he should take: so that, if he had come, he would have been rather an embarrasment, and consequently the thing has turned out well. Still should he ever quit your service and chuse to try his fortune here, if he comes at his own expence, and will address himself to me in Virginia, I will interest myself in placing him.—You know that when you mentioned to me at Paris my taking a part in this  government, I declared I would not. Mr. Madison wrote to me while there a like proposition which I knew came from the President, and I flatly refused. Unfortunately my letter had not got to hand when the President proceeded to the nomination of officers, and on my arrival in Norfolk I found myself named among them. It is useless to detail the declinings and pressings on both sides. I was at length induced to accept, but with a determination to retire as soon as I could with decency, and I soon fixed on the expiration of the first four years, which we may call the federal cycle, as the time for my retirement. It is now approaching, and my purpose unchanged and unchangeable. You know the distance I shall be from the seat of government, and the time which would be lost by letters coming there and returning here. Of course you will be so good as to direct your future public letters to the Secretary of state by title only till you shall know his name. I shall still be happy to hear from you as a private friend and may sometimes take the liberty of troubling you with a letter, being with great & sincere respect & esteem Dear Sir Your most obedt & most humble servt

Th: Jefferson

